Judgment, Supreme Court, New York County (Eve Preminger, J.), entered August 18, 1989, which dismissed a petition pursuant to CPLR article 78 seeking *307review of an administrative determination by Division of Housing and Community Renewal which upheld the District Rent Administrator’s overcharge determination and established the lawful stabilized rent on a prospective basis only, unanimously affirmed, without costs.
A rational basis exists to support the agency’s determination and the court will not substitute its judgment for that of the administrative agency. (Matter of Pell v Board of Educ., 34 NY2d 222.) The owner’s argument that it had no notice of its obligation to supply all the leases back to the base rent is without merit. Even if the owner did not receive the final notice, the record shows it did receive two other notices requesting a complete rent history. We therefore hold that the Commissioner’s determination had a rational basis in fact and law and is neither arbitrary nor capricious. Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.